COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


GEORGE T. HODGES
                                                                MEMORANDUM OPINION *
v.     Record No. 0213-10-2                                         PER CURIAM
                                                                    JULY 27, 2010
TCS MATERIALS, INC. AND
 FLORIDA ROCK INDUSTRIES, INC.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (George T. Hodges, pro se, on brief).

                 (Robert A. Rapaport; Bonnie P. Lane; Clarke, Dolph, Rapaport, Hull,
                 Brunick & Garriott, P.L.C., on brief), for appellees.


       George T. Hodges (claimant) appeals a decision of the Workers’ Compensation

Commission denying the payment of medical and temporary total disability benefits from July

13, 2008 and continuing on the ground that claimant failed to establish the existence of a causal

connection between the compensable workplace injury he sustained on October 19, 2007, and

the medical treatment he received on July 12, 2008. 1 We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Hodges v. TCS Materials, Inc., VWC

File No. 239-81-11 (Dec. 8, 2009). We dispense with oral argument and summarily affirm




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          The commission also concluded appellant was not entitled to temporary total disability
benefits from October 28, 2007 through November 18, 2007. Claimant did not appeal this
portion of the commission’s ruling, and we do not consider it on appeal.
because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27. 2

                                                                                        Affirmed.




       2
           We deny appellees’ motion to dismiss.
                                           -2-